Anuerson, J.,
delivered the following dissenting opinion.
I dissent from the majority opinion, so far as it upholds the constitutionality of chapter 120 of the Laws of 1910. In my judgment this statute is clearly repugnant to section 80 of the Constitution, by which the legislature is commanded-to enact “general laws to prevent the abuse, by cities, towns, or other municipal corporations, of their powers of assessment, taxation, borrowing money, and contracting debts; ’ ’ the evident purpose of which was to prevent abuses of the taxing power, either by municipal boards or electorates. Legislation is necessary to carry out the constitutional mandate, and this had been done by sections 3317, 3318, 3415', 3416, and 3430, Code 1906. But now the statute in question comes along, and abrogates the restrictions imposed by those statutes, and gives municipalities, for the purpose of aiding this normal college, unbridled license to issue bonds in any amount whatever, even to the point that taxation necessary to pay the same will amount to confiscation. It is true, this provision of the Constitution is not self-executing, in the sense that by its terms a limitation is fixed, beyond which municipalities may not go; but it is self-enforcing to the extent that it condemns ■ laws, like the one in question, which contain no limit, the effect of which is to encourage, rather than restrain, the abuse of the taxing power. It is left'to the legislative judgment to determine what restrictions shall be imposed; and, when exercised, the courts are powerless to set aside such judgment and substitute their own. But *350that is not the case here. There has been no exercise of the legislative judgment fixing a limit, but, on the contrary, a plain attempt to override the constitutional command.
The question involved is far-reaching and important. To illustrate: Section 84 of the Constitution enjoins upon the legislature to enact laws restricting or preventing non-resident aliens in the ownership of lands in this state, and limiting the amount which may be held by corporations. Would a law be constitutional, permitting non-resident aliens, and corporations to acquire and hold lands in unlimited quantities? Section 201 of the Constitution enjoins upon the legislature the duty of “establishing a uniform system of.free public schools, by taxation or otherwise.” Can the legislature disregard this command, and establish “a uniform system” of public pay schools?